                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


In re:


LINEAR MOLD & ENGINEERING,                          Case No.: 21-42617-mar
LLC,                                                Chapter 11

      Debtor.                                       Hon. Mark A. Randon



          SUPPLEMENTAL EXHIBIT TO DEBTOR'S MOTION
     FOR ENTRY OF AN ORDER PURSUANT TO 11 U.S.C. §§ 105(A),
     363, 364, 503(B), 1107(A), AND 1108, BANKRUPTCY RULES 6003
        AND 6004, AND LOCAL RULE 4001-4 (A) AUTHORIZING
        THE DEBTOR TO (I) HONOR CERTAIN PREPETITION
         OBLIGATIONS OWED TO CERTAIN CRITICAL VENDORS
       AND (II) CONTINUE PREPETITION PRACTICES WITH
     CERTAIN CRITICAL VENDORS AND (B) AUTHORIZING ALL
      BANKS AND OTHER FINANCIAL INSTITUTIONS TO HONOR
         AND PROCESS RELATED CHECKS AND TRANSFERS;
       AND MEMORANDUM OF LAW IN SUPPORT FDocket No. 661

      Linear Mold & Engineering, LLC, the Debtor and Debtor-in-Possession in the
                                                                                       I
above-captioned case, by its attorneys Strobl Sharp PLLC, hereby files the following
document as a supplemental Exhibit to Debtor's Motion pursuant to Sections 105
and 363(b) of Title 11 of the United States Code 1 1 U.S.C. §§101-1053 authorizing
payment ofpre-petition claims of critical vendors [Docket No. 66].

          Affidavit of John Tenbusch in Support of Debtor's Motion for Entry of an
          Order Pursuant to 11 U.S.C. §§ 105(A), 363, 364, 503(B), 1107(A), and
          1108, Banlcruptcy Rules 6003 and 6004, and Local Rule 4001-4 (A)             I


          Authorizing the Debtor to Honor Certain Prepetition Obligations Owed to
          Certain Critical Vendors and to Continue Prepetition Practices with
          Certain Critical Vendors




  21-42617-mar    Doc 85   Filed 05/24/21   Entered 05/24/21 12:06:14   Page 1 of 15
                                     Respectfully submitted,

                                     STROBL SHARP PLLC

                                            /s/ Lynn M. Brimer
                                     LYNN M. BRIMER (P43291)
                                     PAMELA S. RITTER (P47886)
                                     Strobl Sharp, PLLC
                                     300 E. Long Lake Road, Suite 200
                                     Bloomfield Hills, MI 48304-2376
                                     (248) 540-2300; fax (248) 645-2690
                                     Email: lbrimer(%strobllaw.com
Date: May 24, 2021                               pritter(%strobllaw.com
                                     Attorneys for Debtor and Debtor in
                                     Possession




 21-42617-mar   Doc 85   Filed 05/24/21   Entered 05/24/21 12:06:14   Page 2 of 15
                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
In re:

LINEAR MOLD & ENGINEERING,                             Case No.: 21-42617-mar
LLC,                                                   Chapter 11

       Debtor.                                         Hon. Mark A. Randon



             AFFIDAVIT OF JOHN TENBUSCH IN SUPPORT
            OF DEBTOR'S MOTION FOR ENTRY OF AN ORDER
         PURSUANT TO 11 U.S.C. §§ 105(A), 363, 364, 503(B), 1107(A),
      AND 1108, BANKRUPTCY RULES 6003 AND 6004, AND LOCAL
       RULE 4001-4 (A) AUTHORIZING THE DEBTOR TO HONOR
      CERTAIN PREPETITION OBLIGATIONS OWED TO CERTAIN
       CRITICAL VENDORS AND TO CONTINUE PREPETITION
            PRACTICES WITH CERTAIN CRITICAL VENDORS


STATE OF MICHIGAN )
                 ) SS
COUNTY OF OAKLAND )

      John Tenbusch, being duly sworn, deposes and says:

      1. I am the 97% member in Linear Acquisition, LLC ("Acquisition"),

which is the sole member of Linear Mold & Engineering, LLC d/b/a Linear AMS

("Mold & Engineering"). I serve as the Chief Executive Officer of Mold &

Engineering. In my capacity as the majority member of Acquisition and CEO of

Mold & Engineering, I am familiar with the day-to-day operations, business

affairs, customers and vendors of the Debtor. I am authorized to submit this

affidavit (the "Affidavit") on behalf of the Debtor.

  21-42617-mar   Doc 85    Filed 05/24/21   Entered 05/24/21 12:06:14   Page 3 of 15
      2. I make this Affidavit to assist the Court and other parties in

understanding the relationship between the Debtor and the vendors identified in the

Debtor's motion for entry of an Order pursuant to 11 U.S.C. §§ 105, 363(b)

105(A), 363, 364, 503(B), 1107(A), and 1108 and Bankruptcy Rules 6003 and

6004, and Local Rule 4001-4 authorizing payment of pre-petition claims of critical

vendors. The Debtor is are operating is business and managing it assets as a

debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankmptcy

Code (the "Critical Vendor Motion") [Docket No. 66].

      3. Debtor filed the Critical Vendor Motion on May 4, 2021, seeking to

designate four (4) vendors as critical to the Debtor's continued business operations

and authorizing the Debtor to pay the prepetition claims of such vendors.

      A. DRS Industries, Inc.

      4. DRS Industries, Inc. ("DRS") is a tooling and injection molding

supplier servicing multiple customers in numerous industries, including

automotive, aerospace, appliance, medical and telecommunications.

      5. DRS has expertise in running production grade parts at early stages of

a project and in assisting in the development of production tooling and injection

molding.

     6. Two of Debtor's customers, Plasan Carbon Composites, Inc.

("Plasan") and TecRep ("TecRep") Corporation, have directed the Debtor to



  21-42617-mar   Doc 85   Filed 05/24/21 2Entered 05/24/21 12:06:14      SB747428.DOC
                                                                      Page 4 of 15
deliver tooling to DRS in order to have DRS provide prototype and production

grade parts to Debtor. As such, DRS is a directed supplier in connection with

Plasan and TecRep. Debtor cannot resource the services and goods provided by

DRS without the explicit consent ofPlasan and TecRep.

      7. Debtor's records reflect a prepetition claim owed to DRS in the

amount of $16,100.00. During the six months preceding the Petition Date, Debtor

paid DRS a total of $42,100.00. The payments were ordinary course payments

made within the Debtor's the standard historic payment terms with DRS.

      8. All amounts owed to DRS relate to invoices issued on or after

February 1,2021.

      9. From November 2011 through the Petition Date, the work placed with

DRS represents 20% of Debtor's total sales.

      10. On March 29, 2021, Craig Simon of DRS advised me via email that

due to the Debtor's bankruptcy filing, DRS has ceased work on the Debtor's

projects and would not resume work on the Debtor's projects without an agreement

regarding payment on the DRS prepetition claim.

      11. I contacted Mr. Simon regarding his email correspondence of March

29,2021, in order to determine ifDRS would resume services to the Debtor.

      12. DRS agreed to resume work for the Debtor only after I committed to

filing a motion seeking authority to pay the DRS prepetition claim in full. Mr.



  21-42617-mar   Doc 85   Filed 05/24/21 3Entered 05/24/21 12:06:14      SB747428.DOC
                                                                      Page 5 of 15
Simon would not agree to resume services unless I agreed to pay the entire DRS

prepetition claim under a critical vendor order.

      13. I have investigated the possibility of resourcing the work DRS

performs for the Debtor to an alternative supplier. However, the cost to move the

Debtor's tooling located at the DRS facility exceeds the amount owed to DRS on

its prepetition claim.

      14. In addition, moving the tooling from the DRS facility would lead to

disruption in the Debtor's production of parts for its customers and would lead to

delays in the Debtor's ability to service its customers. Ultimately, it is possible the

customers could resource work currently placed with Debtor if the Debtor is no

longer able to timely produce parts with DRS.

      15. Approximately $2,450.00 of the DRS prepetition claim constitutes a

potential administrative claim under Section 503(b)(9) in connection with parts

delivered in the 20 days prior to the Petition Date. All but $7,400.00 of the DRS

claim would have been eligible for a reclamation claim under Section 546(c), on

March 29th but for my agreement to treat DRS as a critical vendor. None of the

DRS claim is entitled to secured claim status.

      16. DRS has agreed to extend the prepetition credit terms to the Debtor if

the critical vendor motion is granted, including payment on net 30 days without a

limit on the amount of credit extended to the Debtor.




 21-42617-mar     Doc 85   Filed 05/24/21 4Entered 05/24/21 12:06:14       SB747428.DOC
                                                                        Page 6 of 15
      17. The Debtor has projected gross sales for 2021 of approximately $4

million. It is possible that the loss of the DRS services could result in a loss of as

much as $800,000.00 in work to the Debtor and its estate if Plasan and TecRep

resource the work placed with the Debtor.

      18. Neither I, nor any other insider has an interest in or relationship with

DRS and I have not personally guaranteed the DRS claim.

      B. Creative Foam Corporation

      19. Creative Foam Corporation ("Creative Foam") is an expert in foam,

nonwovens and adhesives engineered to assist the automotive industry in

developing and implementing quieter and stronger products.

      20. Debtor purchased insulating and noise reducing foam from Creative

Foam cut to the specific design specifications of its customers. Creative Foam has

custody of tooling designed to cut to the specifications of two of Debtor's

customers, APTIV Mexican Holdings (US) ("APTIV"), LLC, and TE Connectivity

Corporation ("TE Connectivity"). As such, Creative Foam is a directed supplier

with respect to APTIV and TE Connectivity. The Debtor cannot resource the

products supplied by Creative Foam in connection with projects from APTIV and

TE Connectivity without the customer's consent.




 21-42617-mar    Doc 85    Filed 05/24/21 5Entered 05/24/21 12:06:14      SB747428.DOC
                                                                       Page 7 of 15
       21. Resourcing the work placed with Creative Foam will result in a

disruption in the Debtor's production and a delay in the Debtor's ability to service

its customers.


      22. The Debtor's records reflect a prepetition claim due to Creative Foam

in the amount of $12,510.00. During the six months prior to the Petition Date, the

Debtor paid Creative Foam $9,596.24 pursuant to the ordinary payment terms

between the parties.

      23. Shortly after the Petition Date, a representative of Creative Foam

contacted Sheila Olivio, the Debtor's accounts payable manager, and advised her

that Creative Foam would not continue to provide goods or services to the Debtor

unless it was treated as a critical vendor and its entire prepetition claim paid in full.

      24. On April 12, 2021, Creative Foam forwarded an email to me

indicating that it would resume suppling the Debtor only if is prepetition claim is

paid in full.

      25. Creative Foam has continued to refuse to supply the Debtor until the

Critical Vendor Motion is approved and the prepetition claim paid in full.
                                                                                            ]

      26. Creative Foam initially indicated that it would implement cash in

advance terms for shipments to the Debtor during the course of this bankruptcy.

However, Creative Foam has subsequently agreed to extend prepetition credit

terms consisting of net 30 days with no limit on credit.



  21-42617-mar    Doc 85    Filed 05/24/21 6Entered 05/24/21 12:06:14     Page 8 of 15
                                                                             SB747428.DOC
      27. The Debtor will issue a payment to Creative Foam in connection with

its prepetition claim only after Creative Foam has executed a Vendor Agreement

containing the prepetition credit terms and an agreement to extend the credit terms

for a minimum of six (6) months.

      28. Since July 2017, approximately 10% of Debtor's total sales rely on

products supplied by Creative Foam. Based on Debtor's projected sales for 2021,

approximately $400,000.00 of sales will require products supplied by Creative

Foam. It is possible that Debtor's customers will resource the work currently

placed with the Debtor that relies on products provided by Creative Foam if Debtor

seeks an alternative supplier resulting in a loss of $400,000.00 of sales and benefit

to the estate.

      29. None of Creative Foam's prepetition claim is eligible for

administrative claim treatment under Section 503(b)(9) or to treatment as a

reclamation claim under Section 546(c).

      30. Neither I, nor any other insider, has an interest in or relationship with

Creative Foam and I have not personally guaranteed the Creative Foam claim.

      C. EOS North America

      31. EOS North America ("EOS") designed and manufactured two of

Debtor's highly engineered 3D metal printers (the "EOS Printers") required for the

production of parts for Debtor's customers.

                                                                                        i




  21-42617-mar   Doc 85   Filed 05/24/21 7Entered 05/24/21 12:06:14      SB747428.DOC
                                                                      Page 9 of 15
      32. Four of Debtor's customers - Commercial Tool (Whirlpool), Pro-

Mold (GE Appliance), ZF Automotive and Wegman Automotive - order parts

produced on the EOS Printers.

      33. As the manufacturer, EOS is the sole source for the consumables,

such as printing powders and lasers, as well as technical support, needed to operate

and produce parts on the EOS Printers. There is no alternative supplier for the

consumables required to operate the EOS Printers.

      34. EOS has a prepetition claim in the amount of $32,521.32. Of that

amount, $13,086.00 of product was delivered on May 23, 2021 and is entitled to

administrative claim status under Section 503(b)(9).

      35. On March 29, 2021, Andy Snow of EOS contacted me to advise me

that EOS was stopping all supplies pending a resolution of its prepetition claim.

EOS agreed to resume shipping supplies and providing technical support for the

EOS Printers based on my representation that the Debtor would be filing a motion

seeking authority to pay its prepetition claim. EOS has indicated that it will stop

supplying the consumables needed to operate the EOS Printers if the Critical

Vendor Motion is not granted with respect to EOS.

      36. During the six months prior the Petition Date, Debtor paid EOS a total

of $34,913.10 in ordinary course payments.




 21-42617-mar   Doc 85   Filed 05/24/21 8
                                        Entered 05/24/21 12:06:14    PageSB747428.DOC
                                                                          10 of 15
      37. Since November 2018, approximately 15% of Debtor's total sales rely

on products produced on the EOS Printer. Based on Debtor's projected sales for

2021, approximately $600,000.00 of sales will require the Debtor to run parts on

the EOS Printer.

      38. If the Debtor cannot maintain a supply of the consumables needed to

run the EOS Printers, there will be a disruption in the Debtor's operations and the

Debtor will not be able to timely meet its customers' orders. It is possible that

Debtor's customers will resource work placed with the Debtor to alternative

suppliers with comparable EOS printers available to run parts. This would result in

a significant loss to the estate and would reduce the recovery available to the

creditors.

      39. None of the EOS prepetition claim is eligible for administrative claim

treatment under Section 503(b)(9) or to treatment as a reclamation claim under

Section 546(c).

      40. EOS has agreed to extend to the Debtor the prepetition credit terms of

net 30 days with a credit limit of $20,000.00 for a minimum of six months from the

Petition Date.

      41. Neither I, nor any other insider, has an interest in or relationship with

EOS and I have not personally guaranteed the EOS claim.

       L Moldex 3D North America, Inc.



 21-42617-mar     Doc 85   Filed 05/24/21 9
                                          Entered 05/24/21 12:06:14   PageSB747428.DOC
                                                                           11 of 15
       42. Moldex 3D North America, Inc. ("Molded") is a Taiwanese software

developer with American operations located in Farmington Hills, Michigan.

Moldex focuses specifically on developing software for 3D printing and injection

molding.

      43. Moldex developed the software used to operate the EOS Printers and

owns the intellectual property rights to the software. The Debtor is merely a

licensee of the Moldex software and has no continuing right to use the Moldex

software with its consent.

      44. Although originally subject to a licensing agreement, the Moldex

software is licensed to the Debtor on a month to month basis.

      45. Prepetition, the Debtor entered into a payment agreement with

Moldex requiring monthly payments of $1,000 in order to remain current and to

cure past due amounts due to Moldex. In the six months prior to the Petition Date,

the Debtor paid Moldex a total of $4,000.00 in ordinary payments pursuant to the

payment agreement.

      46. The total prepetition balance due to Moldex is $2,932.00.

      47. Moldex has threatened to terminate the Debtor's right to license the

software if the Debtor fails to honor the prepetition payment agreement or fails to

satisfy the prepetition claim in full.




 21-42617-mar     Doc 85   Filed 05/24/21 10
                                           Entered 05/24/21 12:06:14   PageSB747428.DOC
                                                                            12 of 15
      48. Due to language constraints and difficulties, I have been unable to

communicate with the IVIoldex representatives regarding the impact of the

bankruptcy filing on the Debtor's ability to continue to make payments under the

prepetition payment agreement. Moldex has continued to threaten to terminate the

software if the Debtor does not continue to honor its prepetition payment

obligations.

      49. Given the very di minimis amount of the Moldex claim, Moldex's

threat to terminate the software if the payment plan is not honored and the potential

significant impact even a short dismption in service would have on the Debtor's

customers, it is in the best interests of the Debtor, its estate and the creditors to

treat IVIoldex as a critical vendor and pay its prepetition claim.

      50. Without the Ivloldex software, the Debtor will be unable to operate the

EOS Printers which are required for 15% of the Debtor's sales. There is no

alternative supplier that can provide software to run the EOS Printers.

      51. None of the Moldex prepetition claim is eligible for administrative

claim treatment under Section 503(b)(9) or to treatment as a reclamation claim

under Section 546(c).

      52. Neither I, nor any other insider, has an interest in or relationship with

Moldex and I have not personally guaranteed the IVIoldex claim.




 21-42617-mar    Doc 85    Filed 05/24/21 11
                                           Entered 05/24/21 12:06:14   PageSB747428.DOC
                                                                            13 of 15
        53. The total amount due to critical vendors in connection with their

prepetition claims is $64,063.32, of which $15,536.00 is eligible for administrative

claim treatment under Section 503(b)(9) and an additional $6,250.00 is potentially

eligible for reclamation claim status. Therefore, the Debtor is proposing to pay

only $42,277.32 based solely on critical vendor status in connection with projected

sales that relate directly to such vendors in the amount of $1,800,000 during 2021.

           Pursuant to 28 USC § 1746,1 declare under penalty of perjury under the

laws of the United States of America that the foregoing is true and correct.

        If sworn. Affiant can testify competently to the facts set forth herein.

        FURTHER DEPONENT SAYETH NOT.


                                                      *

                                               John Tenbusch
                                               Member


                                     signature on following page
*S&B\85363\001\PLDG\SB747428.DOC




 21-42617-mar        Doc 85        Filed 05/24/21 12
                                                   Entered 05/24/21 12:06:14   PageSB747428.DOC
                                                                                    14 of 15
        1. The total amount due to critical vendors in connection with their
prepetition claims is $64,063.32, of which $15,536.00 is eligible for administrative
claim treatment under Section 503(b)(9) and an additional $6,250.00 is potentially
eligible for reclamation claim status. Therefore, the Debtor is proposing to pay
only $42,277.32 based solely on critical vendor status in connection with projected
sales that relate directly to such vendors in the amount of $1,800,000 during 2021.

              Pursuant to 28 USC § 1746,1 declare under penalty of perjury under
the laws of the United States of America that the foregoing is true and correct.
       If sworn. Affiant can testify competently to the facts set^orth herein.
      FURTHER DEPONENT SAYETH NOT.




                                                  John   enbusch
                                                  Me     er




*SAB\85363\001\PLDG\SB747428.DOC
16
SB747428.DOC




     21-42617-mar             Doc 85   Filed 05/24/21    Entered 05/24/21 12:06:14     Page 15 of 15
